UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
TRIAL ATTORNEY
615 E. HOUSTON, RM. 533
SAN ANTONIO, TX 78205
Telephone: (210) 472-4640
Facsimile: (210) 472-4649

                      UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

IN RE:                                     §
                                           §
A’GACI, L.L.C.                             §   CASE NO. 19-51919-RBK
                                           §
          DEBTOR                           §   CHAPTER 11
                                           §

     NOTICE OF APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

      Pursuant to § 1102(a)(1) and (b)(1) of the Bankruptcy Code, the United States
Trustee hereby appoints the following eligible creditors of the above-named debtor to the
Committee of Unsecured Creditors in the above captioned case.

1.    Brookfield Property REIT, Inc.
      Contact: Julie Minnick Bowden
      350 N. Orleans St, Suite 300
      Chicago, IL 60654-1607
      Email: Julie.Bowden@brookfieldpropertiesretail.com

2.    Chocolate USA
      Contact: Daniela Lee
      1150 S. Crocker St.
      Los Angeles, CA 90021
      (213) 747-0700
      Email: danileechocolate@gmail.com
3.   Love Letter Collection
     Contact: Brian Park
     755 E. 12th St.
     Los Angeles, CA 90021
     (213) 746-5502
     Email: info@lovelettercollection.com

4.   Simon Property Group
     Contact: Ronald Tucker
     225 West Washington Street
     Indianapolis, IN 46204
     (317) 263-2346
     Email: rtucker@simon.com

5.   YMI Jeanswear, Inc.
     Contact: Eli Petel
     1155 S. Boyle Avenue
     Los Angeles, CA 90023
     (323) 581-7700
     Email: eli.petel@yahoo.com




                                                Respectfully submitted,

                                                HENRY G. HOBBS, JR.
                                                ACTING UNITED STATES TRUSTEE
                                                Region 7
                                                Southern and Western Districts of Texas


                                                By: //s//Kevin M. Epstein
                                                  Kevin M. Epstein
                                                  Trial Attorney
                                                  Texas Bar No. 00790647
                                                  615 E. Houston, Rm. 533
                                                  San Antonio, TX 78205
                                                  (210) 472-4640
                                                  (210) 472-4649 Fax
                                                  E-mail: Kevin.M.Epstein@usdoj.gov




                                            2
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appointment
of Committee of Unsecured Creditors has been served upon each member of the
committee of unsecured creditors by email at the addresses listed above and on all the
parties on the Limited Service List either electronically through the Court’s CM/ECF
system or by first class mail on this the 20th day of August, 2019.

                                                   /s/ Kevin M. Epstein
                                                   Kevin M. Epstein
                                                   Trial Attorney




                                            3
                                                       Top 20 Unsecured Creditor                            Top 20 Unsecured Creditor
Debtors
                                                       Almost Famous                                        Ambiance Apparel
A'GACI L.L.C.
                                                       Attn: Marc Wasserman, CFO                            Attn: President or General Counsel
4958 Stout Dr.
                                                       270 West 38th Street                                 2415 E. 15th Street
Ste. 113
                                                       19th Floor                                           Los Angeles CA 90021
San Antonio TX 78219-4400
                                                       New York NY 10018

Secured Creditor                                       Counsel to EklecCo NewCo LLC                         Counsel to Brookfield Property REIT, Inc.
Apple Financial Services by De Lage Landen Financial   Barclay Damon, LLP                                   Brookfield Property REIT, Inc.
Services                                               Attn: Kevin M. Newman                                Attn: Kristen N. Pate
Attn: President or General Counsel                     Barclay Damon Tower                                  350 N. Orleans Street
PO BOX 41602                                           125 East Jefferson Street                            Suite 300
Philadelphia PA 19101-1602                             Syracuse NY 13202                                    Chicago IL 60654-1607

State of California Consumer Information Division      Counsel to the DIP Agent and the Prepetition Agent   Top 20 Unsecured Creditor
California Department of Consumer Affairs              Choate, Hall & Stewart LLP                           Chocolate U.S.A.
Attention Bankruptcy Dept                              Attn: John F. Ventola                                Attn: President or General Counsel
1625 N. Market Blvd., Suite N 112                      Two International Place                              1150 Crocker St.
Sacramento CA 95834                                    Boston MA 02110                                      Los Angeles CA 90021



Secured Creditor                                       Commonwealth of Puerto Rico                          Secured Creditor
Cisco Capital Systems                                  Attention Bankruptcy Dept                            Dahill Industries
Attn: President or General Counsel                     Apartado 9020192                                     Attn: President or General Counsel
PO Box 41602                                           San Juan PR 00902-0192                               P.O. Box 205354
Philadelphia PA 19101                                                                                       Dallas TX 75320-5354



Top 20 Unsecured Creditor                              Top 20 Unsecured Creditor                            Counsel to SB360 Capital Partners, LLC and Hilco
Deerbrook Mall, LLC                                    Dolphin Mall Associates, LLC                         Merchant Resources
c/o Brookfield Properties                              c/o Taubman                                          Dykema Gossett PLLC
Attn: Stacie L. Herron, General Counsel                200 E. Long Lake Rd.                                 Patrick L. Huffstickler
350 N. Orleans St., Ste 300                            Ste. 300                                             112 E. Pecan Street
Chicago IL 60654-1607                                  Bloomfield Hills MI 48304                            Suite 1800
                                                                                                            San Antonio TX 78205
State of Florida Consumer Protection Division          Counsel to Washington Prime Group                    Top 20 Unsecured Creditor
Florida Office of the Attorney General                 Frost Brown Todd LLC                                 Haynes & Boone, LLP
Attention Bankruptcy Dept                              Ronald E. Gold & A.J. Webb                           Attn: Stacy L. Brainin, General Counsel
PL-01 The Capitol                                      3300 Great American Tower                            P.O. Box 841399
Tallahassee FL 32399-1050                              301 East Fourth Street                               Dallas TX 75284-1399
                                                       Cincinnati OH 45202

State of Illinois Consumer Fraud Bureau                Internal Revenue Service                             Internal Revenue Service
Illinois Office of the Attorney General -Chicago       Centralized Insolvency Operation                     Centralized Insolvency Operation
Attention Bankruptcy Dept                              2970 Market St                                       PO Box 7346
100 W. Randolph St.                                    Philadelphia PA 19104-5016                           Philadelphia PA 19101-7346
Chicago IL 60601



Counsel to MXLI, LLC                                   Counsel to Brookfield Property REIT, Inc.            Top 20 Unsecured Creditor
Jack O'Boyle & Associates                              Kelley Drye & Warren LLP                             Kurtzman Carson Consultants LLC
Attn: Jack O'Boyle                                     Attn: Robert L. LeHane                               Attn: Drake Foster, General Counsel
P.O. Box 815369                                        101 Park Avenue                                      75 Rowland Way #250
Dallas TX 75381                                        New York NY 10178                                    Novato CA 94945



Counsel to Debtor                                      Counsel to Project 28 Clothing LLC                   Counsel to Bexar County
Law Offices of William B. Kingman, PC                  Lazarus & Lazarus, P.C.                              Linebarger Goggan Blair & Sampson, LLP
Attn: Eric Terry                                       Attn: Harlan M. Lazarus                              Attn: Don Stecker
3511 Broadway                                          240 Madison Avenue                                   711 Navarro Street
San Antonio TX 78209                                   8th Floor                                            Ste 300
                                                       New York NY 10016                                    San Antonio TX 78205

Counsel to Smith County, Tarrant County and Dallas     Counsel to Cameron County, Hidalgo County, City of   Counsel to Cypress-Fairbanks ISD, Fort Bend County
County                                                 McAllen and San Marcos CISD                          and Harris County
Linebarger Goggan Blair & Sampson, LLP                 Linebarger Goggan Blair & Sampson, LLP               Linebarger Goggan Blair & Sampson, LLP
Attn: Elizabeth Weller                                 Attn: Diane W. Sanders                               Attn: John P. Dillman
2777 N. Stemmons Freeway                               PO Box 17428                                         PO Box 3064
Suite 1000                                             Austin TX 78760-7428                                 Houston TX 77253-3064
Dallas TX 75207
Top 20 Unsecured Creditor                             Top 20 Unsecured Creditor                               Top 20 Unsecured Creditor
Love Letter Collection J & K Clothing Inc. dba Love   Love Note dba Skylar Rose                               Macerich South Plains LP
Letter Coll                                           Attn: President or General Counsel                      c/o Macerich
Attn: President or General Counsel                    3015 S. Alameda St.                                     401 Wilshire Blvd.
755 E. 12th Street                                    Los Angeles CA 90058                                    Ste. 700
Los Angeles CA 90021                                                                                          Santa Monica CA 90401

Interested Party                                      Top 20 Unsecured Creditor                               State of Nevada Consumer Protection Division
Montgomery McCracken                                  Mythics Inc.                                            Nevada Department of Business and Industry
Maura Russell                                         Attn: Rick Welborn, CFO                                 Attention Bankruptcy Dept
437 Madison Avenue                                    4525 Main Street                                        Fight Fraud Task Force
New York NY 10022                                     Ste. 1500                                               555 E. Washington Ave.
                                                      Virginia Beach VA 23462                                 Las Vegas NV 89101

Top 20 Unsecured Creditor                             Top 20 Unsecured Creditor                               State of Minnesota Consumer Services Division
North Star Mall, LLC                                  Nylon Apparel Inc.                                      Office of the Attorney General
c/o Brookfield Properties                             Attn: President or General Counsel                      Attention Bankruptcy Dept
Attn: President or General Counsel                    777 E. 12th St. #1-16                                   1400 Bremer Tower
350 N. Orleans St., Ste 300                           Los Angeles CA 90021                                    445 Minnesota St.
Chicago IL 60654-1607                                                                                         St. Paul MN 55101

Office of the United States Trustee                   Office of the US Attorney General                       Counsel to LCG Stout Drive, LLC
Attn: Kevin M Epstein                                 Attn: Department of Justice                             Palter Sims Martinez PLLC
615 E. Houston                                        950 Pennsylvania Avenue N.W.                            Attn: Kimberly M.J. Sims
Suite 533                                             Washington DC 20530                                     8115 Preston Road
San Antonio TX 78205                                                                                          Suite 600
                                                                                                              Dallas TX 75225

Top 20 Unsecured Creditor                             Counsel to Lubbock Central Appraisal District Midland   Counsel to Tyler Independent School District
Parks at Arlington, LLC                               County                                                  Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
Attn: President or General Counsel                    Perdue, Brandon, Fielder, Collins & Mott, L.L.P.        Attn: Tab Beall
350 N. Orleans St.                                    Attn: Laura J. Monroe                                   PO Box 2007
Ste. 300                                              P.O. Box 817                                            Tyler TX 75710-2007
Chicago IL 60654-1607                                 Lubbock TX 79408

Counsel to Arlington ISD, Crowley ISD, City of        Counsel to Maverick County                              Counsel to Alief Independent School District, Humbled
Grapevine, Grapevine-Colleyville ISD                  Perdue, Brandon, Fielder, Collins & Mott, LLP           Independent School District, City of Houston, City of
Perdue, Brandon, Fielder, Collins & Mott, LLP         Attn: Carlos M. Arce                                    Katy, Katy Management District #1, Brazoria County
Attn: Eboney Cobb                                     613 NW Loop 400                                         Tax Office
500 E. Border Street                                  Suite 550                                               Perdue, Brandon, Fielder, Collins & Mott, LLP
Suite 640                                             San Antonio TX 78216                                    Attn: Owen M. Sonik
Arlington TX 76010                                                                                            1235 North Loop West
                                                                                                              Suite 600
                                                                                                              Houston TX 77008

Claims Agent                                          Counsel to Second Avenue Capital Partners, LLC          Counsel to Second Avenue Capital Partners, LLC
Prime Clerk LLC                                       Second Avenue Capital Partners, LLC                     Second Avenue Capital Partners, LLC
Attn: Richard M. Allen                                Choate, Hall & Stewart LLP                              Jackson Walker LLP
60 E 42nd Street                                      Attn: John F. Ventola & Jonathan D. Marshall            Attn: J. Scott Rose
Ste. 1440                                             Two International Place                                 112 E. Pecan Street, Suite 2400
New York NY 10165                                     Boston MA 02110                                         San Antonio TX 78205

Counsel to Second Avenue Capital Partners, LLC        Counsel to Second Avenue Capital Partners, LLC          Secured Creditor
Second Avenue Capital Partners, LLC                   Second Avenue Capital Partners, LLC                     Second Avenue Capital Partners, LLC
Jackson Walker LLP                                    Jackson Walker LLP                                      Mark Gallivan
Attn: Jennifer F. Wertz                               Attn: Vienna F. Anaya                                   75 Second Avenue
100 Congress, Suite 1100                              2323 Ross Avenue, Suite 600                             Suite 550
Austin TX 78701                                       Dallas TX 75201                                         Needham MA 02494

Securities & Exchange Commission                      Securities & Exchange Commission - Fort Worth Office    Securities & Exchange Commission - NY Office
Attn Bankruptcy Department                            Attn Bankruptcy Department                              Attn Bankruptcy Department
100 F St NE                                           Burnett Plaza                                           Brookfield Place
Washington DC 20549                                   801 Cherry St Ste 1900 Unit 18                          200 Vesey Street Ste 400
                                                      Fort Worth TX 76102                                     New York NY 10281-1022



Interested Party                                      Top 20 Unsecured Creditor                               Top 20 Unsecured Creditor
Sierra Constellation Partners                         Simon Property Group (TX), LP                           SSG Advisors LLC
Roger Gorog                                           Attn: Ronald M. Tucker, Esq.                            Attn: Teresa C. Kohl and J. Scott Victor
700 MILAM, SUITE 1300                                 225 West Washington St.                                 300 Barr Harbor Drive
THE PENNZOIL BUILDING, NORTH TOWER                    Indianapolis IN 46204-3438                              Five Tower Bridge, Suite 420
Houston TX 77002                                                                                              Conshohocken PA 19428
State of California Attorney General   State of Florida Attorney General                      State of Illinois Attorney General
Attention Bankruptcy Dept              Attention Bankruptcy Dept                              Attention Bankruptcy Dept
P.O. Box 944255                        The Capitol, PL 01                                     100 West Randolph Street
Sacramento CA 94244-2550               Tallahassee FL 32399-1050                              Chicago IL 60601




State of Minnesota Attorney General    State of Nevada Attorney General                       State of Tennessee Attorney General
Attention Bankruptcy Dept              Attention Bankruptcy Dept                              Attention Bankruptcy Dept
1400 Bremer Tower                      100 North Carson Street                                P.O. Box 20207
445 Minnesota Street                   Carson City NV 89701                                   Nashville TN 37202-0207
St. Paul MN 55101-2131



State of Texas Attorney General        Top 20 Unsecured Creditor                              Counsel to Taubman Landlords
Attention Bankruptcy Dept              Sunrise Mills (MLP), LP                                Taubman Landlords
Capitol Station                        Attn: President or General Counsel                     Attn: Andrew S. Conway, Esq.
PO Box 12548                           225 West Washington St.                                200 East Long Lake Road
Austin TX 78711-2548                   Indianapolis IN 46204-3438                             Suite 300
                                                                                              Bloomfield Hills MI 48304

Secured Creditor                       Secured Creditor                                       State of Tennessee Consumer Affairs Division
TCF Equipment Finance                  Tejas Software                                         Tennessee Department of Commerce and Insurance
Attn: President or General Counsel     Attn: President or General Counsel                     Attention Bankruptcy Dept
11100 Wayzata Blvd                     7600 E Arapahoe Rd                                     500 James Robertson Pkwy., 12th Floor
Ste 801                                Ste 303                                                Nashville TN 37243-0600
Minnetonka MN 55305                    Centennial CO 80112

Texas Attorney General                 Texas Comptroller of Public Accounts                   State of Texas Consumer Protection Division
Civil Division                         Revenue Accounting Division - Bankruptcy Section       Texas Office of the Attorney General
PO Box 12548                           PO Box 13528 Capitol Station                           Attention Bankruptcy Dept
Austin TX 78711-2548                   Austin TX 78711                                        PO Box 12548
                                                                                              Austin TX 78711-2548

Texas Secretary of State               Counsel to The Comptroller of Public Accounts of the   US Attorney for the Western District of Texas
Attn Bankruptcy Department             State of Texas                                         Attn Bankruptcy Department
PO Box 12079                           The Comptroller of Public Accounts of the State of     816 Congress Avenue
Austin TX 78711-2079                   Texas                                                  Suite 1000
                                       Bankruptcy & Collections Division MC 008               Austin TX 78701
                                       Attn: Christopher S. Murphy
                                       P.O. Box 12548
                                       Austin TX 78711-2548

Secured Creditor                       Top 20 Unsecured Creditor                              Top 20 Unsecured Creditor
Vonage Business Inc                    Wax Jean                                               Willowbrook Mall (TX), LLC
Attn: President or General Counsel     Attn: President or General Counsel                     Attn: President or General Counsel
PO BOX 392415                          2415 E. 15th Street                                    350 N. Orleans St.
Pittsburgh PA 15251-9415               Los Angeles CA 90021                                   Ste. 300
                                                                                              Chicago IL 60654-1607

Top 20 Unsecured Creditor
YMI Jeanswear Inc.
Attn: President or General Counsel
1155 S. Boyle Avenue
Los Angeles CA 90023
